Citation Nr: 0622842	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  01-06 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for internal derangement of the right knee with 
chronic subluxation (right knee instability).

2.  Entitlement to an initial disability rating in excess of 
10 percent for internal derangement of the right knee with 
osteoarthritis status post arthroscopy (right knee 
arthritis).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1976 to February 1977, and retired in September 1998 with 
more than 22 years of National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection for internal 
derangement of the right knee, evaluated as noncompensable, 
effective from August 31, 1998.  The RO also denied, as not 
well grounded, the veteran's claims seeking service 
connection for left knee and back disabilities, as well as 
tinnitus and bilateral hearing loss.  The veteran perfected a 
timely appeal of these determinations to the Board.

As a preliminary matter, the Board notes that, in an 
unappealed April 1995 rating decision, the RO denied service 
connection for bilateral hearing loss.  While acknowledging 
the finality of this rating action, the RO nonetheless 
considered the veteran's bilateral hearing loss on a de novo 
basis in light of its receipt of additional service medical 
records; because of its receipt of these records, the Board 
agreed, in October 2003, that de novo review was appropriate.  
See 38 C.F.R. § 3.156(c) (2003).  Accordingly, the Board has 
identified the issue as not involving finality of the 
previous rating decision.  

With regard to the right knee claims, in a May 2001 rating 
decision, the RO increased the initial evaluation for the 
veteran's internal derangement of the right knee from 
noncompensable to 10 percent disabling, effective from August 
31, 1998.  In addition, in a July 2002 rating action, the RO 
assigned separate initial evaluations of 10 percent for 
internal derangement of the right knee based on chronic 
subluxation, and for internal derangement of the right knee 
based on osteoarthritis, each effective from August 31, 1998.  

In May 2003, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge at the local VA office.

In October 2003, the Board remanded these matters for 
additional development and adjudication.  Subsequent to this 
action, the RO awarded service connection for the veteran's 
left knee and back conditions.  Also subsequent to this 
action, the RO assigned a temporary evaluation of 100 
percent, effective November 4, 2003, based on surgical or 
other treatment necessitating convalescence for internal 
derangement of the right knee with osteoarthritis.  
Afterwards an evaluation of 10 percent was assigned from 
January 1, 2004.

Because the separate initial evaluations for the veteran's 
right knee conditions do not represent the maximum ratings 
available for these disabilities, the veteran's claims 
challenging the propriety of the initial evaluations remain 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Further, because he has disagreed with the initial ratings 
assigned for his residuals of internal derangement of the 
right knee, namely instability and arthritis, the Board has 
identified these claims as listed on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  The veteran's right knee instability is not productive of 
moderate or severe recurrent subluxation or lateral 
instability.

2.  The veteran's right knee arthritis is not productive of 
limitation of motion of 15 degrees extension or 30 degrees 
flexion.

3.  The medical evidence does not demonstrate that the 
veteran has bilateral hearing loss. 

4.  The medical evidence does not demonstrate that the 
veteran developed tinnitus during active service. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 10 percent for right knee instability have not been 
met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Code 5257 (2005).

2.  The criteria for the assignment of a disability rating in 
excess of 10 percent for right knee arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5003, 5010, 
5260-61 (2005).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

In this case, VA satisfied the notification requirements of 
the VCAA by means of April 2004, and February and May 2005 
letters to the veteran from the RO, which informed the 
veteran of the type of evidence necessary to establish 
entitlement to increased ratings for his service-connected 
right knee conditions, service connection for hearing loss 
and tinnitus, and the division of responsibility between the 
veteran and VA for obtaining evidence.  VA informed the 
veteran about the information and evidence that was still 
needed to support his claims; informed the veteran about the 
information and evidence VA would seek to provide; informed 
the veteran about the information and evidence he was 
expected to provide; and requested that the veteran provide 
any information or evidence in his possession that pertained 
to the claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The Board acknowledges that VCAA notice was only provided to 
the veteran after the initial unfavorable decisions in this 
case, rather than prior to the initial decision as typically 
required.  However, in a case involving the timing of the 
VCAA notice, the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 12, 119-120 (2004).  As noted, the 
letters were issued to the veteran in April 2004, and 
February and May 2005.  Thereafter, he was afforded an 
opportunity to respond, and the RO subsequently reviewed the 
claims again and issued a decision in a March 2006 
Supplemental Statement of the Case.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In making this determination, it is well to observe that the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements associated with 
disabilities found to be service connection including the 
assignment of a disability rating and an effective date.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While VA did 
provide the veteran with notice of these latter two elements 
in a March 2006 letter, such notice was afforded after the 
transfer of the veteran's records to Board for appellate 
review, and thus calls into question the adequacy of such 
notice.  However, despite the inadequate notice provided to 
the veteran on these elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, as the Board concludes below that the 
preponderance is against the veteran's claims, any questions 
as to the appropriate rating and effective to be assigned are 
rendered moot.

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of VA treatment records, multiple VA 
examinations in connection with the claims, and statements 
submitted by the veteran and his representative in support of 
his claim.  In addition, the Board notes that this case was 
previously remanded for additional development, to include 
additional VA examinations in connection with the claims.

II.  Entitlement to increased ratings.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2005).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In this case, the veteran contends that his right knee 
instability should be evaluated higher than 10 percent 
disabling, and that his right knee arthritis should receive a 
rating in excess of 10 percent.

The veteran's right knee instability is currently evaluated 
under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5257, impairment of the knee, to include 
recurrent subluxation or lateral instability will be 
evaluated as 10 percent disabling if the disorder is found to 
be slight.  A 20 percent evaluation is awarded for a moderate 
disability.  And, a maximum 30 percent evaluation is awarded 
if the disability is found to be severe.

The veteran's right knee arthritis is currently evaluated 
under Diagnostic Code 5010-5260.  Diagnostic Code 5010 
provides that arthritis due to trauma, substantiated by x-ray 
findings, is to be rated as degenerative arthritis.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved (DC 5200 etc).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the arthritis is to be rated 
based on x-ray findings, as follows:  a 10 percent evaluation 
is warranted where there is x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 
maximum 20 percent evaluation is warranted where there is x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.

The normal range of motion for the knee is from zero degree 
extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate 
II (2005).  A noncompensable rating is warranted under 
Diagnostic Code 5260 for limitation of flexion of the leg to 
60 degrees.  A 10 percent rating is warranted for limitation 
of flexion of the leg to 45 degrees.  A 20 percent rating is 
warranted for limitation of flexion of the leg to 30 degrees.  
A 30 percent rating is warranted for limitation of flexion of 
the leg to 15 degrees.  38 C.F.R. § 4.71a.

A noncompensable rating is warranted under Diagnostic Code 
5261 for limitation of extension of the leg to 5 degrees.  A 
10 percent rating is warranted for extension of the leg 
limited to 10 degrees.  A 20 percent rating is warranted for 
extension of the leg limited to 15 degrees.  A 30 percent 
rating is warranted for extension of the leg limited to 20 
degrees.  A 40 percent rating is warranted for extension of 
the left limited to 30 degrees.  38 C.F.R. § 4.71a.

The record reflects that upon VA examination in August 2000, 
the veteran reported that he injured his right knee in 1995 
while on active duty when he accidentally fell from a 
military truck.  The veteran reported that his condition has 
gotten progressively worse.  He indicated constant pain, 
weakness and stiffness in the morning, but no swelling, 
redness, or heat.  The veteran reported that his right knee 
was unstable and that it would give-out at least five times a 
day, and lock-up at least six times a day.  He also reported 
increased lack of endurance and daily flare-ups, but no 
increase in fatigue.  His condition was noted to be 
aggravated by prolonged walking, weight bearing over 50 
pounds, cold weather, kneeling, squatting, as well as going 
up and down stairs.  Upon examination, the veteran was noted 
to have a mild limp of his right leg, but no obvious muscle 
wasting of the upper or lower extremities.  The right knee 
showed no obvious swelling, but some tenderness on deep 
palpation of the lateral motion of the right knee patella.  
Flexion was 130 degrees with pain starting at 119 degrees.  
An x-ray dated July 2000 revealed negative right knee.  An 
MRI dated August 2000 revealed a small amount of ostephyte 
formation at the distal femur, proximal tibia and patella.  
The veteran was assessed with mild to moderate osteoarthritic 
changes and diagnosed with residuals of right knee 
derangement and symptomatic mild or moderate osteoarthritis 
to right knee.  

In May 2002, the veteran was again examined in connection 
with his right knee.  The veteran reported constant sharp 
right knee pain quantified at 6/10, accompanied by stiffness 
and instability of the right knee.  The veteran indicated 
that his knee gave way one to two times per week, and also 
indicated locking of the right knee.  His condition was noted 
to be aggravated by prolonged walking, standing, bending, 
kneeling, and cold weather.  The veteran was indicated to use 
a knee brace and experience relief from Tylenol and an 
analgesic cream.  Upon examination, the examiner found no 
evidence of edema, effusion, instability, weakness, redness, 
heat or abnormal movement of the right knee.  While there was 
no deformity of the right knee, the examiner did note atrophy 
of the right quadriceps muscle and also noted tenderness to 
palpation on the anterior and medial aspects of the right 
knee.  Range of motion was found to be flexion of between 80 
and 90 degrees, and extension of 0 degrees.  Pain was noted 
at 70 degrees flexion and negative 5 degrees flexion.  There 
was 1+ crepitus noted.  On acute flare-ups, the examiner 
estimated that the veteran may lose up to 25% range of 
motion.  No collateral ligament laxity was indicated and 
McMurry and Lachman's signs were negative.  There was no 
ankylosis of the right knee, and no gait or weightbearing 
abnormalities were noted.  The veteran was diagnosed with 
residuals, status post right knee injury with osteoarthritis 
and limited range of motion of the right knee, patella alta 
with grade I lateral subluxation and grade III chondromalacia 
of the right knee, and myxoid degeneration within both 
menisci of the right knee.

Finally, the veteran was afforded an additional VA 
examination in August 2004.  The veteran's medical history 
was noted, to include arthroscopic surgery on the right knee 
in November 2003.  At the examination, the veteran reported 
right knee pain, which he rated as a constant 10/10.  He 
indicated stiffness, especially after sitting, instability 
and giving way.  The veteran stated that he falls about three 
times a day and that the knee locks intermittently.  He also 
reported easy fatigability, lack of endurance, increased pain 
with prolonged standing, and increased stiffness with 
prolonged weightbearing and sitting.  Upon examination, the 
veteran was noted to have pain during the range of motion 
testing.  Flexion was 90 degrees.  The veteran was unable to 
repetitively move the knee joint more than half a dozen times 
because of pain in the joints.  There was no redness, heat or 
abnormal movement, but there was tenderness and marked 
guarding during the range of motion examination.  The veteran 
was noted to walk with a limping gait, but the examiner found 
no laxity of the knee joint.  The veteran was diagnosed as 
status post arthroscopic surgery of the right knee with 
continuing pain and limited range of motion, and degenerative 
joint disease of the right knee with pain and limited range 
of motion.    

Based on the evidence described above, the Board finds that a 
rating in excess of 10 percent for right left knee 
instability, and in excess of 10 percent for right knee 
arthritis is not warranted.  The record reveals that the 
veteran has range of motion in the right knee of between 80 
and 130 degrees, with pain beginning between 70 and 119 
degrees flexion.  One examiner indicated that, upon flare-
ups, the veteran may lose up to 25% range of motion.  Thus, 
taking into account the veteran's limitations due to pain, 
his disability is tantamount to flexion of the right knee of 
more than 45 degrees, which warrants no more than a 10 
percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra; 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) 
(explaining that functional loss due to pain is to be rated 
at the same level of the functional loss where motion is 
impeded).  Hence, an increased rating is not warranted under 
Diagnostic Code 5260 or 5261.  

In a similar manner, while degenerative changes and crepitus 
were noted, and while the veteran reported weakness and 
instability, none of the VA examiners that examined the 
veteran in connection with his claim found instability or 
weakness in the right knee, laxity of the knee joint, or 
collateral ligament laxity.  And no examiner indicated that 
the veteran's condition is moderate or severe, as required 
under Diagnostic Code 5257.  

Further, while an X-ray confirmed arthritis in the right 
knee, the veteran clinically shows limitation of flexion of 
right knee, and thus the criteria of Diagnostic Codes 5003 
and 5010 as they pertain to major and minor joint involvement 
based on x-ray findings may not be applied in this case.

The clinical presentation of the veteran's arthritis and 
instability of right knee is neither unusual nor exceptional 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005).  
Clearly, due to the chronic nature of the veteran's right 
knee disabilities, interference with his employment is 
foreseeable.  However, the record evidence does not reflect 
frequent periods of hospitalization because of the service-
connected disabilities, or marked interference with 
employment beyond that contemplated in the assigned 
evaluations.  Thus, the record does not present an 
exceptional case where the ratings currently assigned are 
found to be inadequate.  See Moyer v. Derwinski, 1 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1994) (the disability rating, itself, is 
recognition that industrial capabilities are impaired).  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of extra-
schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996).

III.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran currently has bilateral hearing loss for VA purposes.  
And while the record does indicate that the veteran has 
tinnitus, the medical evidence does not support a finding 
that this condition had its onset in active service.

A review of the veteran's claims file indicates that the 
veteran served as a connoneer or a gunnery sergeant in the 
Army National Guard.  He had active duty for training from 
October 1977 to February 1977.  In 1980 and 1987, the veteran 
underwent hearing tests that revealed normal hearing for VA 
purposes.  

In October and November 2004, the veteran underwent a VA 
audiological examinations in connection with his claim.  The 
examiners each indicated that the veteran's claims file was 
reviewed.  The veteran reported that he began noticing 
hearing loss in the early 1990s in connection with firing 
artillery in training for Gulf War I.  He used small ear 
plugs for protection, but no headphones.  The veteran also 
reported occasional sharp pains in the left ear and indicated 
that he hears sounds that are like popping, or buzzing in 
both ears.  These sounds were noted to occur at least two 
times a week and last two to three minutes at a time.  The 
veteran was found to have normal tympanic membranes, and 
bilateral recurrent tinnitus.  Regarding the tinnitus, the 
etiology of the veteran's condition was found to be unknown, 
and the November 2004 examiner noted that his description of 
tinnitus was not consistent with any pathological condition 
and appeared to be within range of normal.  Regarding, 
hearing loss, an audiological examination revealed hearing 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
15
LEFT
5
5
5
20
30

The speech recognition score for the Maryland CNC word list 
was 98% in the veteran's right ear and 100% in the veteran's 
left ear.  The veteran was indicated to have hearing 
thresholds within the VA definition of normal hearing.

In light of the foregoing, the Board must deny the veteran's 
claims.  The medical evidence in this case does not indicate 
that the veteran currently has bilateral hearing loss for VA 
purposes.  And without a current diagnosis, a claim for 
entitlement to service connection for this condition cannot 
be sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  And with respect to the veteran's tinnitus, the 
Board finds that the evidence of record is against a finding 
that the veteran's tinnitus is related to his active service.  
In this regard, the Board notes that there is no indication 
that the veteran suffered from tinnitus on active duty, and 
the VA examiners that examined the veteran and reviewed his 
claims file in connection with the claim, did not associate 
the veteran's symptoms with his service.

While the veteran may feel that his conditions may be related 
to his service, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the medical evidence 
is against a showing that the veteran has bilateral hearing 
loss or tinnitus that is related to his service, there is no 
basis upon which to establish service connection for these 
conditions.




ORDER

1.  Entitlement to an initial disability rating in excess of 
10 percent for internal derangement of the right knee with 
chronic subluxation is denied.

2.  Entitlement to an initial disability rating in excess of 
10 percent for internal derangement of the right knee with 
osteoarthritis is denied.

3.  Service connection for bilateral hearing loss is denied.

4.  Service connection for tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


